DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 9, the phrase “…from 17 wt.% to 30 wt.% chromium, and from 3 wt.% to 8 wt.% aluminum” is unclear whether the applicant is attempting to further describe the composition of the ferritic alloy or set forth additional components of the magnetic conductive material as a whole.  In addition, the use of the term “from” is unclear whether the applicant is attempting to describe a manufacturing origin or a compositional makeup.
Claims 10-21 are rejected under the same rationale as being dependent upon claim 9 and its limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul et al. (US 2006/0155158; hereinafter “Aboul”) in view of Hillen et al. (WO 01/34860 A1; hereinafter “Hillen”).
Regarding claims 9-11 and 14, Aboul discloses a blood pump sized for intravascular insertion, the blood pump comprising: a micromotor (e.g. ¶¶ 24); and a stator (e.g. Fig. 4, #29), wherein the stator comprises: a shell containing an exciter coil (e.g. Fig. 5, #28); and a magnetic-reflux jacket surrounding the shell continuously, wherein the magnetic- reflux jacket is unslotted and is made of a magnetically conductive material, wherein the magnetically conductive material is a ferritic alloy comprising iron as the main component (e.g. ¶¶ 58 – where the examiner notes stainless steel is an alloy of iron).  Aboul fails to expressly disclose the ferritic alloy further comprises chromium, aluminum, titanium, yttrium oxide, carbon, copper, manganese, cobalt, nickel, or phosphorus.  In the same field of endeavor, Hillen teaches the use of iron combined with a plurality of other elements including chromium, aluminum, titanium, yttrium oxide, carbon, copper, manganese, cobalt, nickel, and phosphorus (see attached foreign translation – 
“Alternatively, a reinforcing component, such as aluminum oxide or graphite, is added to the solder, specifically based on the solder with added reinforcing component, in a volume fraction of 5-30% with this modified solder, target materials, such as chromium, aluminum oxide, silicon nitride, titanium diboride and titanium, are connected directly…” 
“The elements of the second component include cerium, yttrium, scandium, lanthanum, prasiodym, neodymium, of which cerium or a cerium mixed metal is preferred.”

Accordingly, the examiner notes it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to incorporate these additional elements, into the structure of the shell, in order to yield the predictable results of using known elements to improve the strength and conductance of the shell.
Regarding claim 12, Aboul is silent with regard the ferritic alloy comprising copper and accordingly does not incorporate that element in the alloy.
Regarding claim 16, Aboul discloses the magnetic-reflux jacket has an outer diameter of up to 4.6 mm and an inner diameter of at least 3.3 mm (65 – “diameter ranges from between about 3 millimeter up to about 60 millimeters”).
Regarding claim 17, Aboul discloses the magnetic-reflux jacket has a length of about 12 mm (e.g. Claim 5 – “dimensioned to extend across a valve within the patient’s heart” would be considered “about” 12mm as a heart valve can be 19mm).
Regarding claim 18, Aboul discloses the magnetic-reflux jacket has windows on its proximal end (e.g. ¶¶ 60 – “blood flows through the gap between the motor windings and motor magnet”).
Regarding claim 19, Aboul discloses the magnetic-reflux jacket is connected to a housing of the blood pump by a welding seam (e.g. ¶¶ 60 – “may be welded to provide a permanent seal”).
Regarding claim 20, Aboul discloses a pump portion axially following the micromotor, wherein the pump portion comprises an impeller fastened to a shaft, and 
Regarding claim 13, Aboul fails to expressly disclose the ferritic alloy has a crystalline structure; however, in the same field of endeavor, Hillen teaches that the combination of particles has a crystalline structure in order to provide an improved strength value – (“The oxide particles, which initially act as crystallization nuclei and form grain growth barriers in the course of the solidification of the solder alloy, bring about a fine structure of the solidified solder alloy with improved strength values.”).  It would have been obvious to combine the elements as taught by Hillen, into the structure of Aboul, in order to yield the predictable results of providing an improved strength value of the magnetic jacket with a crystalline structure.
Regarding claim 15, Aboul fails to expressly disclose the effects of the magnetic-reflux jacket on electric conductivity; however, in the same field of endeavor, Hillen teaches that the magnetic reflux jacket reduces electric conductivity of the blood pump compared to a magnetic-reflux jacket having one or more slot when using the elements as expounded above – specifically: “high thermal conductivity of the soldered connection is required, all sixth components, aluminum nitride, silicon carbide or graphite, should be used.”  Accordingly, it would have been obvious, to one of ordinary skill in the art, prior to the effective filing date, to incorporate the components of aluminum, silicon, graphite, etc as taught by Hillen, in order to yield the predictable results of reducing the electric conductivity of the blood pump while in vivo.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul in view of Hillen, further in view of Shiflette (US 2008/0306327).  Aboul fails to expressly disclose the rotational speed; however, in the same field of endeavor, Shiflette teaches a catheter blood pump with an impeller and driveline having a rotational speed of from 30,000 rpm to 60,000 rpm during operation of the blood pump in order to effectively tune out large amplitude vibrations while providing harmonic damping (84).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, operate Aboul’s device at a similar rotational speed of about 30,000-60,000 rpms in order to yield the predictable results of increasing the probability of tuning out vibrations and harmonically damping any balance issues in the assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792